NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 09-3609
                                      ___________

                                  KEITH DUNKLEY,
                                                       Appellant
                                            v.

                          MELLON INVESTOR SERVICES;
                           VOLT MANAGEMENT CORP

                      ____________________________________

                   On Appeal from the United States District Court
                              for the District of New Jersey
                          (D.C. Civil Action No. 06-cv-03501)
                  District Judge: Honorable Joseph A. Greenaway, Jr.
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 19, 2010
              Before: SLOVITER, CHAGARES and WEIS, Circuit Judges

                              (Opinion filed: May 4, 2010)

                                      ___________

                                       OPINION
                                      ___________

PER CURIAM.

             Keith Dunkley, proceeding pro se, appeals two District Court orders which

denied his motions to vacate an arbitration award under the Federal Arbitration Act

                                            1
(“FAA”) and his subsequent motions to reconsider. He has also filed a motion for

appointment of counsel. For the reasons that follow, we will affirm the orders of the

District Court and deny Dunkley’s motion for appointment of counsel.

                                            I.

              In 2004, Dunkley was employed by Volt Management, a staffing agency

providing clients with temporary workers. As a condition of his employment at Volt,

Dunkley signed an employment agreement which contained a binding arbitration clause.

In November 2004, Dunkley was assigned to work at Mellon Investment Services in New

Jersey, and he worked there for several months.

              In 2005, Dunkley sent an e-mail to a coworker, complaining that a third

male coworker had left a piece of candy on Dunkley’s desk as a sexual overture, which

Dunkley stated was unwelcome. The next day, Mellon terminated Dunkley’s work

assignment, alleging “e-mail abuse,” without specifying what constituted the abuse. Volt

then terminated Dunkley’s employment.

              Following his termination, Dunkley filed a discrimination charge with the

EEOC. In June 2006, the EEOC dismissed Dunkley’s complaint and issued a right-to-sue

letter. Dunkley then filed a complaint in the District Court. In response, the Defendants

filed joint motions to dismiss the complaint and/or compel Dunkley to submit to binding

arbitration, as required by his contract with Volt. The District Court granted the motion

to compel arbitration.



                                             2
              Dunkley then filed two separate demands for arbitration with the American

Arbitration Association (“AAA”), alleging wrongful termination, discrimination, sexual

advance, and defamation. The AAA selected Stephen Ruffino to serve as Arbitrator.

Dunkley filed several objections based on Ruffino’s disclosure statement, which showed

that one of Ruffino’s former law partners had once worked in an unrelated capacity for

Bank of New York, which later merged with Mellon. Because this disclosure established

no actual or apparent conflict of interest, the AAA confirmed Ruffino’s appointment.

              In March 2008, the Arbitrator convened a hearing in which the parties were

permitted to call witnesses and submit evidence. After considering the merits of

Dunkley’s claims, the Arbitrator found Dunkley to be credible, but reasoned that he had

failed to show either a violation of Title VII or that he had been defamed. The Arbitrator

billed all costs associated with the hearing to Mellon and Volt, and ordered them to each

pay Dunkley $75 to compensate him for his filing fees.

              Following the Arbitrator’s award decision, Dunkley filed in the District

Court two documents that were styled as “motions to reopen,” but which essentially asked

the District Court to vacate the Arbitrator’s decision and consider his claims on the

merits. (Dist. Ct. Doc. Nos. 24 & 28). In response, the Defendants filed a motion asking

the District Court to confirm the arbitration award. In one order, the District Court denied

both of Dunkley’s motions and granted the request to confirm the arbitration award.

(Doc. No. 33). Dunkley then filed a timely motion to reconsider, followed by a



                                             3
supplemental motion to reconsider. (Doc. Nos. 36 & 38). The District Court denied both

motions. (Doc. No. 42). Dunkley filed a timely notice of appeal.

                                             II.

              We have jurisdiction pursuant to 28 U.S.C. § 1291. We review questions of

law that support the confirmation of an arbitration award de novo, but will accept the

District Court’s findings of fact unless they are clearly erroneous. See First Options of

Chicago, Inc. v. Kaplan, 514 U.S. 938, 947-48 (1995). We review the denial of

Dunkley’s motions to reconsider for abuse of discretion. See Caver v. Trenton, 420 F.3d

243, 258 (3d Cir. 2005).

              We agree with the District Court that Dunkley failed to demonstrate that the

Arbitrator’s award should be vacated. Under the FAA, 9 U.S.C. § 10:

       (a) [A district court] may make an order vacating the award upon the
       application of any party to the arbitration - -
                      (1) where the award was produced by corruption, fraud, or
                      undue means;
                      (2) where there was evident partiality or corruption in the
                      arbitrators, or either of them;
                      (3) where the arbitrators were guilty of misconduct in . . .
                      refusing to hear evidence pertinent and material to the
                      controversy . . . ; or
                      (4) where the arbitrators exceeded their powers, or so
                      imperfectly executed them that a mutual, final, and definite
                      award upon the subject matter submitted was not made.

However, the party seeking to overturn an award bears a heavy burden, as these are

“exceedingly narrow circumstances,” Dluhos v. Strasberg, 321 F.3d 365, 370 (3d Cir.

2003), and courts accord arbitration decisions exceptional deference. See id. In his two

                                             4
“motions to reopen,” Dunkley argued that the Arbitrator was biased in favor of the

Defendants, and generally expressed disagreement with the Arbitrator’s reasoning. The

District Court reasoned that, under the FAA’s narrow, deferential standard, the

Arbitrator’s past tenuous relationship to Bank of New York was insufficient to satisfy

Dunkley’s burden of demonstrating “evident partiality or corruption” on the part of the

Arbitrator. We agree. The District Court properly determined that Dunkley’s mere

disagreement with the Arbitrator’s reasoning did not provide a basis to disturb the award.

See United Transp. Union Local 1589 v. Suburban Transit Corp., 51 F.3d 376, 379 (3d

Cir. 1995) (“A court may not overrule an arbitrator simply because it disagrees with the

arbitrator’s” resolution of a claim) (quoting News America Publ’ns, Inc. v. Newark

Typographical Union, Local 103, 918 F.2d 21, 24 (3d Cir. 1990)).

              Next, we turn to Dunkley’s motions for reconsideration. To prevail on a

motion for reconsideration, a litigant must demonstrate: “(1) an intervening change in the

controlling law; (2) the availability of new evidence . . .; or (3) the need to correct a clear

error of law or fact or to prevent manifest injustice.” Max’s Seafood Cafe ex rel. Lou-

Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). “A motion for reconsideration

cannot be used to ‘relitigate old matters, raise argument or present evidence that could

have been raised prior to the entry of judgment.’” Wilchombe v. TeeVee Toons, Inc., 555

F.3d 949, 957 (11th Cir. 2009) (quoting Michael Linet, Inc. v. Vill. of Wellington, Fla.,

408 F.3d 757, 763 (11th Cir. 2005)). In his motions to reconsider, which contained



                                               5
virtually identical arguments, Dunkley further explained his reasons for opposing the

Arbitrator’s decision. Citing the above-quoted provisions of 9 U.S.C. § 10(a), Dunkley

asserted that the Arbitrator (1) demonstrated bias in accepting as true the testimony of

Mellon’s witness, and (2) acted in excess of his power and committed misconduct by

refusing to allow Dunkley’s witness to testify. We agree with the District Court that

Dunkley failed to present new evidence or demonstrate that the District Court overlooked

relevant facts or law. The arguments in Dunkley’s motions to reconsider either were

already raised and addressed when the District Court considered his request to vacate the

arbitration award, or could have been raised in those filings.

              Accordingly, we will affirm the orders of the District Court. Dunkley’s

motion for appointment of counsel is denied. See Tabron v. Grace, 6 F.3d 147, 155 (3d

Cir. 1993).




                                              6